DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ANOUCK C. FAUTEUX,
                            Appellant,

                                    v.

  THE COUNTRY CLUB AT WOODFIELD, INC., a Florida Non Profit
    Corporation; WOODFIELD COUNTRY CLUB HOMEOWNERS'
 ASSOCIATION, INC., a Florida Non Profit Corporation; and PREMIER
                 CABINETS AND FIXTURES, INC.,
                            Appellees.

                              No. 4D20-2522

                          [February 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerald Joseph Curley, Judge; L.T. Case No.
502015CA009177.

   Anouck C. Fauteux, Delray Beach, appellant.

  Caryn L. Bellus and Jacqueline M. Bertelsen of Kubicki Draper, P.A.,
Miami, for appellee The Country Club at Woodfield, Inc.

   Neil A. Covone of Bice Cole Law Firm, P.L., Coral Gables, for appellee
Premier Cabinets and Fixtures, Inc.

PER CURIAM.

   Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.